DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/10/2020, 09/24/2020 and 6/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 6-15, 18-20  is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gal (US 2018/0143056); 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal as applied to claim 1 above, and further in view of Faulk (US 5568825); 
Claim(s) (in the alternative) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal, as applied to claim 1 above; 
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gal as applied to claim 1 and 15 above, and further in view of Gomi (US 2003/0178596). 

Gal discloses in claim 1:  A system (200 figure 2a, paragraph 0102 or 400 figure 4a, paragraph 0153) comprising: one or more processors (220, 420) and one or more computer storage media (memory 230/430) storing instructions that are operable (via the ram/rom, paragraph 0104), when executed by the one or more processors, to cause the one or more processors to perform operations comprising: determining with a leak sensor (410) that a water leak is occurring at a property (paragraph 0059); after determining that the water leak is occurring at the property, determining that a water usage profile of a particular water consuming device matches characteristics of the water leak (paragraph 0090); based on determining that the water usage profile of a particular water consuming device matches characteristics of the water leak, identifying a water consuming device that is likely leaking (paragraph 0098); and in response to identifying the water consuming device that is likely leaking, performing a system action (paragraph 0157, and see figures 5a-5b.) 

Gal discloses in claim 2:  The system of claim 1, wherein determining that the water leak is occurring at the property comprises determining that a water flow rate through a pipe is greater than zero liters per hour (paragraph 0090, where the flow rate must be greater than zero which is a baseline, and it is noted that it is an impossibility to claim a non unit such as zero, but where the flow must be greater than a non unitary value when identifying the water event, and see paragraph 0107 where the pattern is determined in liters.) 

Gal discloses in claim 3:  The system of claim 1, Gal does not disclose, although Faulk teaches:  the leak sensor (upstream and downstream flow sensors 30/32 figure 1, each have a leak sensor 36 figure 2 which…) is positioned in a low flow bypass (35) connecting to a pipe (11) at each of an upstream connection (upstream joint to 11) and a downstream connection (downstream joint to pipe just upstream of valve 31), the system comprising: a first check valve (at 37 of sensor 30) positioned in the pipe at a location between the upstream connection and the downstream connection; and a second check valve (check valve 37 of flow sensor 32) positioned in the pipe at a location downstream from the downstream connection (for the purpose of pressure regulation downstream, all for the purpose of determining a leak rate in the line at the pipe location, for discrete fluid flow control.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Faulk for the fluid flow leak arrangement of Gal, a leak sensor arranged in an upstream and downstream flow sensors as taught in Faulk, where each flow sensor has a leak sensor is positioned in a low flow bypass as taught in Faulk which connects to a pipe at each of an upstream connection and a downstream connection of the pipe as taught in Faulk, where a first check valve can be positioned in the pipe at a location between the upstream connection and the downstream connection; and a second check valve as taught in Faulk can be positioned in the pipe of Gal at a location downstream from the downstream connection, for the purpose of pressure regulation downstream, all for the purpose of determining a leak rate in the line at the pipe location, for discrete fluid flow control. 

Gal discloses in claim 4:  The system of claim 1, wherein: the characteristics of the water leak comprise a hot water flow rate of the water leak and a cold water flow rate of the water leak (i.e. paragraph 0337 where the hot water and cold water of the use pattern of the handwashing can be identified, and based on the use of the sensors in paragraph 0053, 0067, 0098); the water usage profile of the particular water consuming device comprises a hot water flow rate and a cold water flow rate; and determining that the water usage profile of the particular water consuming device matches characteristics of the water leak comprises: determining that the hot water flow rate of the water leak matches the hot water flow rate of the particular water consuming device; and determining that the cold water flow rate of the water leak matches the cold water flow rate of the particular water consuming device (i.e. based on particular flow rate, and type of water use, id.); furthermore, if it could be persuasively argued at some future unforeseen date that Gal does not explicitly disclose: measuring a hot water flow rate leak and separately measuring a cold water flow rate leak; considering that Gal teaches: using multiple sensors for temperature and flow rate (paragraph 0067-68, for the purpose of detecting and/or measuring various physical properties of the flow system for determination of water usage.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize multiple sensors as taught in Gal, for measuring a hot water flow rate leak and separately measuring a cold water flow rate leak, all for the purpose of for the purpose of detecting and/or measuring various physical properties of the flow system for determination of water usage as taught in Gal. 

Gal discloses in claim 5:  The system of claim 1, wherein: the characteristics of the water leak comprise a temperature of the water leak (i.e. paragraph 0337 where the hot water and cold water of the use pattern of the handwashing can be identified, and based on the use of the sensors in paragraph 0053, 0067, 0098); the water usage profile of the particular water consuming device comprises a temperature of water consumed by the particular water consuming device (id); and determining that the water usage profile of the particular water consuming device matches characteristics of the water leak comprises: determining that the temperature of the water leak matches the temperature of water consumed by the particular water consuming device (i.e. the sensors above measure temperature, and can be associated with the appliance and the particular leak.) furthermore, if it could be persuasively argued at some future unforeseen date that Gal does not explicitly disclose: measuring a temperature flow rate leak; considering that Gal teaches: using multiple sensors for temperature and flow rate (paragraph 0067-68, for the purpose of detecting and/or measuring various physical properties of the flow system for determination of water usage.)
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize multiple sensors as taught in Gal, for measuring a temperature flow rate leak, all for the purpose of for the purpose of detecting and/or measuring various physical properties of the flow system for determination of water usage as taught in Gal. 

Gal discloses in claim 6:  The system of claim 1, wherein: the water usage profile of the water consuming device comprises a flow rate of the water consuming device when leaking (i.e. paragraph 0337 where the water flow rate of the use pattern of the handwashing can be identified, and based on the use of the sensors in paragraph 0053, 0067, 0098); and determining that the water usage profile of the particular water consuming device matches characteristics of the water leak comprises determining that the flow rate of the water leak matches the flow rate of the water consuming device when leaking (paragraph 0098, where the leak can be matched to a flow rate profile of the appliance.) 

Gal discloses in claim 7:  The system of claim 1, wherein determining that a water usage profile of a particular water consuming device matches characteristics of the water leak comprises: determining a similarity between the characteristics of the water leak and each of a plurality of water usage profiles of water consuming devices at the property; identifying a particular water usage profile having a greater similarity to the characteristics of the water leak than any other water usage profile (paragraph 0092 and based on prior information/knowledge…); and based on identifying the particular water usage profile having the greater similarity to the characteristics of the water leak than any other water usage profile, determining that the water usage profile of the particular water consuming device matches characteristics of the water leak (id, and also see paragraph 0142, 0147-0150.) 

Gal discloses in claim 8:  The system of claim 1, wherein determining that a water usage profile of a particular water consuming device matches characteristics of the water leak comprises: determining whether a database of water usage profiles includes one or more water usage profiles that match the characteristics of the water leak within a predetermined similarity threshold (paragraphs 0308-0314.) 

Gal discloses in claim 9:  The system of claim 1, wherein determining with a leak sensor that a water leak is occurring at the property comprises: determining an expected rate of water consumption at the property; determining a current rate of water consumption at the property; and determining that the current rate of water consumption at the property exceeds the expected rate of water consumption at the property (paragraphs 0308-0314, based on the threshold limit associated with the event.)

Gal discloses in claim 10:  The system of claim 9, wherein determining the expected rate of water consumption at the property comprises: receiving, from one or more sensors, sensor data that reflects an operating condition of each water consuming device at the property; and determining, based on the sensor data, the expected rate of water consumption at the property (paragraph 0402-0406.) 

Gal discloses in claim 11:  The system of claim 9, wherein determining the expected rate of water consumption at the property comprises: receiving, from one or more sensors, occupancy data that reflects an occupancy of the property; and determining, based on the occupancy data, the expected rate of water consumption at the property (occupancy or use data per paragraph 0274-0279, where the occupants healthy use expectations may be extrapolated.) 

Gal discloses in claim 12:  The system of claim 9, wherein the expected rate of water consumption at the property is zero liters per hour (i.e. the facility may no longer be used paragraph 0281.) 

Gal discloses in claim 13:  The system of claim 1, wherein the leak sensor comprises one of an (the following considered an alternative grouping under MPEP 2131) ultrasonic sensor (paragraph 0053), a thermal sensor, or a vortex shedding leak sensor.

Gal discloses in claim 14:  The system of claim 1, comprising a temperature sensor configured to measure temperature of water flowing through a pipe (paragraph 0053, and as applied to paragraph 0229).

Gal discloses in claim 15:  The system of claim 1, wherein the system action comprises one or more of (the following considered an alternative grouping under MPEP 2131) i) sending a notification to a user (paragraph 0085 and 0230) or ii) throttling a water flow through a pipe (paragraph 0085 for reducing/restricting the water flow there through.) 

Gal discloses in claim 16:  The system of claim 15, wherein throttling the water flow through the pipe: sending, to an electronic actuator of a valve, a signal to adjust the valve to [control] the water flow through the pipe. but does not disclose, although Gomi teaches: a valve disc (12 for throttled control of the water through the line, paragraph 0003); 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Gomi, for the electrically control valve of Gal, a valve disc, all for the purpose of throttled control of the water through the line. 

Gal discloses (as modified for the reasons discussed above) in claim 17. The system of claim 16, wherein throttling the water flow through the pipe comprises throttling the water flow through the pipe to achieve a flow rate of zero liters per hour through the pipe (i.e. the facility may no longer be used paragraph 0281.) 

Gal discloses in claim 18:  The system of claim 1, wherein determining that the water leak is occurring at the property comprises determining that a water flow rate through a pipe is greater than zero liters per hour for a time duration greater than a threshold time duration (i.e. the facility may no longer be used paragraph 0281, the threshold being the expected time for use.).

Gal discloses in claim 19: [a system that performs…] A method (200 figure 2a, paragraph 0102 or 400 figure 4a, paragraph 0153, and executed in flow charts figures 5a-8), comprising: determining with a leak sensor (via sensors 410, paragraphs 0053, 0059, 0067-68) that a water leak is occurring at a property (120-150 figure 1); after determining that the water leak is occurring at the property (ph 0090), determining that a water usage profile of a particular water consuming device matches characteristics of the water leak (paragraph 0098); based on determining that the water usage profile of a particular water consuming device matches characteristics of the water leak (id), identifying a water consuming device that is likely leaking (id); and in response to identifying the water consuming device that is likely leaking, performing a system action (paragraph 0157, and see figures 5a-5b.)

Gal discloses in claim 20: A non-transitory computer-readable medium storing software (ROM memory stored instructions, paragraph 0064, or a hard disc or optical disc, flash drive etc…) comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: determining with a leak sensor (410) that a water leak is occurring at a property (paragraph 0059); after determining that the water leak is occurring at the property, determining that a water usage profile of a particular water consuming device matches characteristics of the water leak (paragraph 0090); based on determining that the water usage profile of a particular water consuming device matches characteristics of the water leak, identifying a water consuming device that is likely leaking (paragraph 0098); and in response to identifying the water consuming device that is likely leaking, performing a system action (paragraph 0158, figures 5a-b.) 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753